UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 06-6861



GERALD J. HOLMES,

                                              Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA,

                                              Defendant - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (2:02-cr-00823-PMD; 2:05-cv-03178-PMD)


Submitted:   April 16, 2007                 Decided:   June 21, 2007


Before MICHAEL, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gerald J. Holmes, Appellant Pro Se.     Robert Hayden Bickerton,
Assistant United States Attorney, Charleston, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Gerald J. Holmes appeals the district court’s order

denying his 28 U.S.C. § 2255 (2000) petition as untimely under the

Antiterrorism   and   Effective   Death   Penalty   Act   of   1996.   The

district court previously granted a certificate of appealability.

We have reviewed the record and find that the district court

correctly concluded Holmes’s § 2255 petition was untimely filed.

Accordingly, we affirm for the reasons stated by the district

court.   See Holmes v. United States, Nos. 2:02-cr-00823-PMD; 2:05-

cv-03178-PMD (D.S.C. Apr. 7, 2006). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                  AFFIRMED




                                  - 2 -